Title: Donation for the Boston Poor from Two Virginia Counties, 16 December 1774
From: Amelia and Dinweddie Counties, Virginia, inhabitants of
To: Adams, John,Adams, Samuel,Massachusetts Provincial Congress


     
     Virginia, 16 December 1774. LbC (MHi:Donations to Sufferers by the Boston Port Bill, p. 66); addressed: “To Sam & Jno. Adams Esqrs at Boston”; signed: “John Tabb, of Amelia Ro Bolling, Jno. Bannister Dinwiddie.”
     This letter was addressed to the two Adamses because the writers knew of no particular committee to which the donation could be sent. The donation was described as “a small Contribution of Grain” from “the Inhabitants of Amelia and Dinweddie Countys.” The letter praises the people of Boston for their “spirited conduct” and “their great perseverance in the Cause of American Liberty.”
     This letter was answered by Samuel Adams on behalf of the committee in February 1775 (LbC, MHi:Letters &c from the Boston Committee . . . respecting donations . . . , p. 124–125).
    